In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated November 9, 1966, which denied the application without a hearing. Order affirmed. In our view, defendant was not entitled to a hearing on his claim .that he was demed a fair trial because he did not fully understand English and did not have the services of an official "interpreter who could sit by Ms • side and translate the entire proceedings. There is presently no legal requirement that an interpreter must sit with a defendant who is unfamiliar with the English language and consult with him throughout the entire trial. With respect to defendant’s other claims, insofar as they may be gleaned from his moving papers, we state simply that he has failed to set forth any facts in support of his conclusory allegations. Beldoek, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.